Citation Nr: 0831514	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-31 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for a right 
shoulder disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to June 
1947 and October 1947 to September 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In October 2006, the veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the proceeding is of record.  At the 
hearing, the Board granted a motion to advance this case on 
the docket due to advanced age.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).  

When this case previously was before the Board in January 
2007, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  Prior to April 15, 2008, the veteran's right shoulder 
disability was manifested by limitation of motion of the arm 
that most nearly approximated movement limited at the 
shoulder level.   

2.  Since April 15, 2008, the veteran's right shoulder 
disability has been manifested by limitation of motion of the 
arm that most nearly approximates limitation to midway 
between the side and shoulder level.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for a right shoulder disability prior to April 15, 
2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5201 
(2007).

2.  The criteria for a disability rating of 30 percent, but 
not higher, for a right shoulder disability on and after 
April 15, 2008, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the veteran was informed by letter mailed in 
February 2007 that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life.  
The letter included information on how VA determines the 
disability rating by use of the rating schedule, and provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the 
disability on the veteran's employment, and statements from 
persons concerning their observations of how the disability 
has affected the veteran.  They also informed him of the 
assistance that VA would provide to obtain evidence on his 
behalf and provided appropriate notice with respect to the 
effective-date element of the claim.

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the April 2008 Supplemental 
Statement of the Case.

Although adequate notice was not provided until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
the evidence and information required to establish 
entitlement to an increased disability rating and the 
effective date for the increase are essentially the same.  
Moreover, the record reflects that following the provision of 
the required notice and the receipt of all pertinent 
evidence, the originating agency readjudicated the claim.  
There is no reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that service treatment records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard, the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's right shoulder disability currently is 
evaluated as 20 percent disabling under Diagnostic Code 5010, 
for traumatic arthritis, and Diagnostic Code 5201, for 
limitation of motion of the arm.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2007).  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for limitation of the motion of the major arm at the shoulder 
level.  A 30 percent rating is warranted for limitation of 
motion of the major arm to midway between the side and 
shoulder level.  The maximum schedular rating of 40 percent 
rating is warranted for limitation of motion of the major arm 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  The record reflects that the veteran is right-
handed; therefore, his right shoulder corresponds to the 
major arm.

After careful consideration, the Board finds that a 
disability rating in excess of 20 percent is not warranted 
prior to April 15, 2008.  The pertinent medical evidence of 
record, which includes VA treatment records dated between 
November 2002 and July 2007, reflects that the veteran 
experienced decreased range of motion in his right shoulder.  
However, these records also reflect that he was able to 
achieve at least 88 degrees of abduction and 100 degrees of 
flexion.  These findings generally are consistent with an 
April 2003 VA examination report.  That report indicates that 
the veteran experienced pain on use, weakened movement 
against resistance, and excess fatigability and impaired 
movement of the shoulder but that he was able to achieve 90 
degrees of abduction and 90 degrees of flexion.

The Board acknowledges the statements and testimony of the 
veteran, his family, and his friends regarding the severity 
of his right shoulder disability and his limited ability to 
use the arm.  The Board also acknowledges that they are 
competent to report such observable symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the 
substantial objective medical evidence of record clearly 
shows that prior to April 15, 2008, the range of motion of 
the veteran's right arm was most consistent with limitation 
of motion of the arm to the shoulder level.  Accordingly, a 
disability rating higher than 20 percent is not warranted 
prior to April 15, 2008.

Effective April 15, 2008, however, the Board finds that a 
disability rating of 30 percent, and no higher, is warranted.  
On a VA examination on that date, flexion was measured to 100 
degrees, with pain at 60 degrees on active motion.  Abduction 
was measured to 90 degrees, with pain at 50 degrees on active 
motion, and the examiner noted that there was additional loss 
of motion to 40 degrees with repetitive use due to pain and 
weakness.  The veteran reported that the pain in his shoulder 
flared severely on a weekly basis, and strength was measured 
at 2/5 in the shoulder in all directions.

Considering the functional impairment due to pain, the Board 
finds that the limitation of motion of the veteran's arm 
during this period most nearly approximates movement limited 
to midway between the side and shoulder level.  The Board 
again has considered the statements and testimony of the 
veteran, his family, and his friends regarding the severity 
of his disability.  However, there is no objective medical 
evidence of limitation of motion of the arm that more nearly 
approximates limitation to 25 degrees from the side.  
Accordingly, a disability rating of 30 percent, and no 
higher, is warranted effective April 15, 2008.

The Board has considered whether there is any other schedular 
basis to assign a higher disability rating during the period 
in question.  In this regard, the Board notes that there is 
no evidence of ankylosis of the scapulohumeral articulation; 
malunion of the humerus; recurrent dislocation at the 
scapulohumeral joint; or fibrous union of the humerus.  
Accordingly, the higher disability ratings provided under 
Diagnostic Codes 5200 and 5202 are not applicable to this 
claim.

Extra-schedular Consideration

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations for his 
right shoulder disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating, to include the increased rating granted 
herein.  Accordingly, the Board has concluded that referral 
of this case for extra-schedular consideration is not in 
order.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the veteran's right shoulder 
disability warrants a 20 percent rating prior to April 15, 
2008, and a 30 percent rating on and after that date, the 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
	Shane A. Durkin	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


